Citation Nr: 1537429	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-47 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to an initial disability rating higher than 40 percent for lumbar spine radiculopathy to the left lower extremity with erectile dysfunction. 

Entitlement to a total rating for compensation based on individual unemployability prior to November 24, 2007.


REPRESENTATION

Veteran represented by:	Teena M. Petro, Agent


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, granted service connection for chronic left lower extremity radiculopathy, and assigned a 40 percent disability rating, effective September 13, 2007.  

In a December 2009 VA Form 9, the Veteran additionally perfected his appeal with respect to the issues of entitlement to service connection for bladder incontinence and erectile dysfunction.  These claims were granted in full in a November 2014 rating decision.


FINDINGS OF FACT

1.  Lumbar spine radiculopathy to the Veteran's left lower extremity does not cause more than moderately severe incomplete paralysis of the left sciatic nerve.

2.  As of September 13, 2007, the Veteran's service connected disabilities rendered him unemployable and met the percentage requirements for TDIU.


CONCLUSION OF LAW

1.  The criteria for a disability rating higher than 40 percent for lumbar spine radiculopathy to the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2015).

2.  The criteria for TDIU have been met since September 13, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required.

Regarding the duty to assist, VA has obtained the Veteran's VA and private treatment records, and has afforded him multiple, adequate VA examinations.  No other relevant records have been identified.  Thus, all available evidence is of record.

The duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating entitlement to higher initial rating.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  Initial Disability Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

In evaluating the severity of a disability, it is essential trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

The lumbar spine radiculopathy to the left lower extremity is currently assigned a 40 percent disability rating for moderately severe incomplete paralysis of the sciatic nerve, Diagnostic Code 8520.  

With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  Similarly, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2015).

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is assigned a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis.  A rating of 40 percent requires moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no possible active movement of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

Review of the record reviews a lengthy history of the Veteran's complaints of lumbar spine radiculopathy into the left lower extremity.  His reports have included loss of feeling and strength, and pain in the left leg.  

An August 2007 VA treatment report and multiple continuing treatment reports have noted left leg paresthesias or weakness.  A November 2007 VA examination report noted decreased muscle strength, two out of five, in the first toe of the left foot.  A May 2008 VA neurosurgery note indicated chronic left S1 radiculopathy on electromyography testing.  An October 2008 VA examination report noted left hip tingling pain with throbbing pain into the lower leg, and an absent Achilles reflex.  A July 2009 VA treatment report a loss of strength of the left foot.

In a comprehensive August 2014 VA peripheral nerve examination, the examiner noted moderate pain, paresthesias and/or dyesthesias, and numbness affecting the left lower extremity.  Muscle strength and deep tendon reflex testing were normal; however, sensation testing for light touch revealed an absent response in the lower left leg/ankle.  The examiner diagnosed moderate incomplete paralysis of the left sciatic nerve.  The examiner further noted that the Veteran would have difficulty with work involving significant mobility such as walking or going up and down stairs.  

Based on the evidence, the Board finds that the Veteran's lumbar spine radiculopathy to the left lower extremity is not manifested by evidence consistent with severe incomplete paralysis.  While he has been noted to have significant pain, and numbness and weakness of the left lower extremity due to radiculopathy, and while VA examination reports have noted some loss of reflexes and loss of sensation, he has not been noted to have more than moderate incomplete paralysis involving the left sciatic nerve.  Similarly, at no time has he been found to have complete paralysis of the left sciatic nerve.  Therefore, the Board cannot make a finding that a higher rating is warranted.

A preponderance of the evidence is against a higher initial rating.  Therefore, the claim of entitlement to an initial disability rating higher than 40 percent for service-connected lumbar spine radiculopathy to the left lower extremity must be denied.  38 U.S.C.A. § 5107(a); Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  



III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2015).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  

A three-part test is applied for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In considering step one, whether the established schedular criteria is inadequate to describe the severity and symptoms of the rated disability, the Boards finds the schedular rating to be fully adequate.  The Veteran's described sciatic nerve radiculopathy symptoms are typical for his disability and are encompassed in the schedule.  The pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the peripheral nerve disability.  The evidence does not present an exceptional disability picture; therefore referral for consideration of an extraschedular rating is not warranted.

An extraschedular rating could be provided for the combined effects of service connected disabilities.  Johnson v. Shinseki, 762 F.3d 1362, 1365-6 (Fed. Cir. 2014).  Such a rating would perform a "gap filling function" where a rating was warranted between the schedular percentage rating and a total rating for compensation based on individual unemployability (TDIU).  Johnson v. Shinseki, at 1365.  In this case, the Veteran was awarded a TDIU effective November 24, 2007.  Hence there is no need for a "gap filling function" for the period since November 24, 2007.  This was the day after the Veteran's employer reported the Veteran last worked.

The Board is required to consider whether a TDIU is warranted between the effective date of the grant of service connection for the left lower radiculopathy, September 13, 2007; and the current effective date of the TDIU, November 24, 2007.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran and his employer report that he stopped working in November 2007, the employer reported that the Veteran had missed 5 months of the previous 12 months of work and a an October 2007 VA treatment record shows an increase in symptoms compared to an evaluation in August 2007.  During the period at issue, the Veteran met the percentage requirements for TDIU.  Resolving reasonable doubt in his favor, the record shows that he was unemployable as of September 13, 2007.  TDIU is granted as of that date.


ORDER

Entitlement to an initial compensable disability rating higher than 40 percent for lumbar spine radiculopathy to the left lower extremity is denied. 

Entitlement to TDIU as of September 13, 2007, is granted.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


